Kiley, J.:
The O’Donnell Lumber Company is a corporation which runs a planing mill at Dunkirk, N. Y. The claimant was president and general manager, receiving a salary of $2,500 a year. He worked in the lumber yard, cut glass, set glass, operated machinery, including planer, jointer, circular and band saws. The policy of insurance issued to this employer covered the claimant and the premium paid therefor specifically covered his proportion of the insurance. The policy, issued on Septem*765ber 17, 1918, was in effect on December 6, 1918, the day when claimant was injured; while operating the rip saw, a piece of board, wedged in the gig saw, flew, hit his left hand, crippling it. The employer and insurance carrier contend that he is not entitled to compensation because he was president as well as general manager, and that he owned a majority of the stock; that Matter of Bowne v. Bowne Co. (221 N. Y. 28) and Kennedy v. Kennedy Mfg. & Engineering Co. (177 App. Div. 56; reargued, 182 id. 907) settle the law against the claimant. We have written in Hubbs v. Addison Electric Light & Power Co. (191 App. Div., 765), argued at this term, raising the same question; and we hive found that the amendment (Laws of 1916, chap. 622) to section 54 of the Workmen’s Compensation Law which went into effect June 1, 1916, adding to the section subdivision 6, took that case, and, if we are right, takes this case, out of the rule laid down in Matter of Bowne v. Bowne Co., cited by appellants, because the amendment was enacted after the accident in Matter of Bowne v. Bowne Co. occurred.
The award should be affirmed.
Award unanimously affirmed.